 



Exhibit 10.15


CFS Bancorp, Inc. 2008 Cash Incentive Compensation Program


On April 29, 2008, the Compensation Committee of the Board of Directors approved
a Cash Incentive Compensation Program (Cash Incentive Program) for officers and
key employees.  The Cash Incentive Program provides for an opportunity of a cash
bonus based on the actual performance of the Company or the individual relative
to established performance objectives.  These objectives are position specific
and include a mix of corporate, individual and, where relevant, business unit
measures.


Bonuses under the Cash Incentive Program are expected to be paid in February
2009.  If the performance targets are achieved, a person will be entitled to
receive a bonus only if he or she is employed by the Company or one of its
affiliates on the bonus payment date.

